Citation Nr: 1326890	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-30 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to additional Dependency and Indemnity Compensation (DIC) for aid and attendance or housebound benefits.


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 until his death in February 1945.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in the Republic of the Philippines.

In an October 2011 substantive appeal, via a VA Form 9, the appellant requested a personal hearing before the Board at the RO.  In November 2012 and January 2013, she submitted written requests to withdraw the hearing request.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2012).    

The Board has not only reviewed the physical claims file but also the file on the "Virtual VA" system to ensure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal.  Since issuance of the September 2011 statement of the case (SOC), the appellant submitted an April 2012 statement noting that she is "physically and mentally incapacitated, a patient in [n]ursing home could not walk alone without cane and companion, which need aid and attendance of another person to protect [her] from hazardous daily environment."  The Board finds this statement is relevant to this claim for additional DIC for aid and attendance or housebound benefits under 38 C.F.R. § 3.351.  As a result, the Board finds the claim must be remanded to the Agency of Original Jurisdiction (AOJ) for initial review of the additional evidence of record.  See 38 C.F.R. § 20.1304(c) (2012).   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
	
1.  Attempt to verify whether the appellant is a patient in a nursing home because of mental or physical incapacity, pursuant to 38 C.F.R. § 3.351.  

2.  After completion of the above and any additional development deemed appropriate, to include consideration of an appropriate VA examination, then readjudicate the issue on appeal, to include a review of the entire evidentiary record.  If the benefit sought on appeal is not granted, the appellant should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The appellant is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


